Exhibit 10.1

 

RESTRICTED UNIT AGREEMENT

 

This Restricted Unit Agreement, dated as of the Grant Date set forth on the
signature page hereto (the “Grant Date”), between FairPoint
Communications, Inc., a Delaware corporation (the “Company”), and the director
whose name appears on the signature page hereto (the “Director”), is being
entered into pursuant to the FairPoint Communications, Inc. 2008 Long Term
Incentive Plan (the “Plan”).  Capitalized terms used herein without definition
have the meaning given in the Plan.

 


1.  GRANT OF RESTRICTED UNITS.  THE COMPANY HEREBY EVIDENCES AND CONFIRMS ITS
GRANT TO THE DIRECTOR, EFFECTIVE AS OF THE GRANT DATE, OF THE NUMBER OF
RESTRICTED UNITS SPECIFIED ON THE SIGNATURE PAGE HERETO.  ALL RESTRICTED UNITS
RECEIVED BY THE DIRECTOR UNDER THIS AGREEMENT ARE SUBJECT TO THE RESTRICTIONS
CONTAINED HEREIN AND ARE REFERRED TO AS “RESTRICTED UNITS.”  THIS AGREEMENT IS
SUBORDINATE TO, AND THE TERMS AND CONDITIONS OF THE RESTRICTED UNITS GRANTED
HEREUNDER ARE SUBJECT TO, THE TERMS AND CONDITIONS OF THE PLAN, WHICH ARE
INCORPORATED BY REFERENCE HEREIN.  IF THERE IS ANY INCONSISTENCY BETWEEN THE
TERMS HEREOF AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN.


 


2.  TRANSFER RESTRICTIONS AND VESTING OF RESTRICTED UNITS.


 


(A)     RESTRICTIONS ON TRANSFER.  EXCEPT FOR TRANSFERS TO PERMITTED TRANSFEREES
APPROVED BY THE COMMITTEE AND TRANSFERS BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, THE RESTRICTED UNITS GRANTED HEREBY MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DIRECTLY OR INDIRECTLY
ENCUMBERED OR DISPOSED OF UNTIL SETTLEMENT OF THE RESTRICTED UNITS IN ACCORDANCE
WITH SECTION 6.


 


(B)     RESTRICTED PERIOD.  SUBJECT TO THE DIRECTOR’S REMAINING IN OFFICE ON
EACH VESTING DATE, AND EXCEPT AS PROVIDED IN SECTION 2(C)(I) HEREOF OR
ARTICLE IX OF THE PLAN, THE PERIOD OF RESTRICTION SHALL LAPSE, AND THE
RESTRICTED UNITS SHALL BECOME VESTED, IN FOUR EQUAL INSTALLMENTS ON THE FIRST
DAY OF EACH OF THE FIRST FOUR CALENDAR QUARTERS FOLLOWING THE GRANT DATE.


 


(C)     TERMINATION OF SERVICE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, (I) IF THE DIRECTOR’S SERVICE IS TERMINATED BY REASON
OF THE DIRECTOR’S DEATH OR DISABILITY DURING THE PERIOD OF RESTRICTION, THE
RESTRICTED UNITS SHALL BECOME FULLY VESTED AND NONFORFEITABLE, AND (II) IF THE
DIRECTOR’S SERVICE IS TERMINATED FOR ANY REASON OTHER THAN DEATH OR DISABILITY
DURING THE PERIOD OF RESTRICTION, ANY RESTRICTED UNITS HELD BY THE DIRECTOR FOR
WHICH THE PERIOD OF RESTRICTION HAS NOT THEN EXPIRED SHALL BE FORFEITED AND
CANCELED AS OF THE DATE OF SUCH TERMINATION.


 


3.  ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT OF ANY ADJUSTMENT EVENT, ALL OF
THE DIRECTOR’S RESTRICTED UNITS SHALL BE TREATED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.4 OF THE PLAN.


 

--------------------------------------------------------------------------------



 


4.  DIVIDEND EQUIVALENTS.  THE DIRECTOR SHALL HAVE THE RIGHT TO RECEIVE DIVIDEND
EQUIVALENTS WITH RESPECT TO ALL RESTRICTED UNITS GRANTED HEREUNDER (INCLUDING
ADDITIONAL RESTRICTED UNITS CREDITED IN RESPECT OF DIVIDEND EQUIVALENTS) UNTIL
SETTLEMENT OF THE RESTRICTED UNITS IN ACCORDANCE WITH SECTION 6.  ANY CASH
DIVIDEND EQUIVALENTS PAID WITH RESPECT TO RESTRICTED UNITS SHALL BE CREDITED TO
THE DIRECTOR’S ACCOUNT AND SHALL BE DEEMED TO HAVE BEEN INVESTED IN SHARES ON
THE RECORD DATE ESTABLISHED FOR THE RELATED DIVIDEND AND, ACCORDINGLY, A NUMBER
OF RESTRICTED UNITS SHALL BE CREDITED TO THE DIRECTOR’S ACCOUNT EQUAL TO THE
GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED BY DIVIDING (I) THE VALUE OF SUCH
DIVIDEND EQUIVALENTS ON THE RECORD DATE BY (II) THE FAIR MARKET VALUE OF A SHARE
ON SUCH DATE.  ANY ADDITIONAL RESTRICTED UNITS CREDITED IN RESPECT OF DIVIDEND
EQUIVALENTS PAID ON RESTRICTED UNITS FOR WHICH THE PERIOD OF RESTRICTION HAS NOT
EXPIRED SHALL BECOME VESTED AND NONFORFEITABLE, IF AT ALL, ON THE SAME TERMS AND
CONDITIONS AS ARE APPLICABLE IN RESPECT OF THE RESTRICTED UNITS WITH RESPECT TO
WHICH SUCH DIVIDEND EQUIVALENTS WERE PAYABLE.


 


5.  CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, ALL OF THE
DIRECTOR’S RESTRICTED UNITS SHALL BE TREATED IN ACCORDANCE WITH THE PROVISIONS
OF ARTICLE IX OF THE PLAN.


 


6.  SETTLEMENT OF RESTRICTED UNITS.  THE COMPANY SHALL DELIVER TO THE DIRECTOR
(OR, IF APPLICABLE, TO THE DIRECTOR’S BENEFICIARY) THAT NUMBER OF SHARES EQUAL
TO THE NUMBER OF RESTRICTED UNITS GRANTED UNDER THIS AGREEMENT (INCLUDING
ADDITIONAL RESTRICTED UNITS CREDITED IN RESPECT OF DIVIDED EQUIVALENTS) FOR
WHICH THE PERIOD OF RESTRICTION HAS PREVIOUSLY EXPIRED OR EXPIRES IN CONNECTION
WITH ANY EVENT ENUMERATED IN THIS SECTION 6, AS SOON AS PRACTICABLE FOLLOWING
THE EARLIER TO OCCUR OF (I) THE DIRECTOR’S SEPARATION FROM SERVICE AS A DIRECTOR
OF THE COMPANY, (II) THE DATE THE DIRECTOR BECOMES DISABLED (AS DEFINED IN
SECTION 409A(A)(2)(C) OF THE CODE), (III) THE DIRECTOR’S DEATH, (IV) A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY, OR IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS (AS SUCH TERMS ARE DEFINED IN
SECTION 409A(A)(2)(A)(V) OF THE CODE AND THE INTERPRETIVE GUIDANCE THEREUNDER),
OR (V) THE DATE, IF ANY, SET FORTH ON THE SIGNATURE PAGE HERETO.


 


7.  DIRECTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS.


 


(A)     INVESTMENT INTENTION.  THE DIRECTOR REPRESENTS AND WARRANTS THAT THE
RESTRICTED UNITS HAVE BEEN, AND ANY SHARES WILL BE, ACQUIRED BY THE DIRECTOR
SOLELY FOR THE DIRECTOR’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO OR
FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.  THE DIRECTOR FURTHER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RESTRICTED UNITS, AND ANY SHARES,
MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREBY AND AT ALL TIMES IN COMPLIANCE
WITH THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
OF THE SECURITIES EXCHANGE COMMISSION

 

--------------------------------------------------------------------------------



 


THEREUNDER, AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR “BLUE SKY”
LAWS AND NON-U.S. SECURITIES LAWS.


 


8.  MISCELLANEOUS.


 


(A)     BINDING EFFECT; BENEFITS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION
CONTAINED HEREIN.


 


(B)     AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED
ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE DIRECTOR AND THE
COMPANY.


 


(C)     ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION
OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE
COMPANY OR DIRECTOR WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY;
PROVIDED THAT THE COMPANY MAY ASSIGN ALL OR ANY PORTION OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE PERSONS OR OTHER ENTITIES
DESIGNATED BY IT.


 


(D)     APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS WHICH WOULD REQUIRE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF THE STATE
OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


 


(E)     SEVERABILITY; BLUE PENCIL.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.


 


(F)     UNFUNDED PLAN.  THE PLAN IS AN UNFUNDED PLAN WITHIN THE MEANING OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE COMPANY
SHALL NOT BE REQUIRED TO SET ASIDE A FUND FOR THE PAYMENT OF THE RESTRICTED
UNITS.


 


(G)     CONSENT TO ELECTRONIC DELIVERY.  BY EXECUTING THIS AGREEMENT, DIRECTOR
HEREBY CONSENTS TO THE DELIVERY OF INFORMATION (INCLUDING, WITHOUT LIMITATION,
INFORMATION REQUIRED TO BE DELIVERED TO THE DIRECTOR PURSUANT TO APPLICABLE
SECURITIES LAWS) REGARDING THE COMPANY AND THE SUBSIDIARIES, THE PLAN, AND THE
RESTRICTED UNITS VIA COMPANY WEB SITE OR OTHER ELECTRONIC DELIVERY.

 

--------------------------------------------------------------------------------



 


(H)     SECTION AND OTHER HEADINGS, ETC.  THE SECTION AND OTHER HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(I)     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

—   Signature page follows —

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the Grant Date.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of Restricted

 

Units Granted:

 

 

 

 

 

Grant Date:

 

 

 

 

Settlement Date (If Any) For Restricted Units

 

Elected by the Director:

 

 

 

 

--------------------------------------------------------------------------------

 